Citation Nr: 0731421	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection of a low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to June 
1951. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied service connection 
for a low back condition.  

In March 2006, the veteran testified from the Muskogee RO via 
a video conference hearing before the undersigned Veterans 
Law Judge seated at the Central Office in Washington DC.

Thereafter, this matter was referred to the Board for 
appellate review.  At that time it was remanded to the Agency 
of Original Jurisdiction (the AOJ) via the Appeals Management 
Center (AMC) in Washington, D.C. for additional development.  
That development has been completed and in July 2007 the AMC 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claim.  The matter was 
accordingly returned to the Board.   

Also in March 2006, the veteran's motion to have the claim 
advanced on the docket was granted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 20.900 (c) (2006).  

Issues not on appeal

In the Board's March 2006 decision, the veteran's claim of 
entitlement to an effective date earlier than December 27, 
2004 for a 60 percent disability rating for service-connected 
rheumatic valvulitis with mitral insufficiency was granted.  
A new effective date of February 23, 2004 has been assigned.  
Accordingly, this matter is concluded and is no longer before 
the Board.  
 


FINDINGS OF FACT

1.  The evidence of record does not include information 
showing an in-service injury to the veteran's low back or an 
in-service diagnosis of degenerative disc disease of the 
lumbar spine.   

2.  There is no competent evidence showing the veteran's 
current low back disability is related to disease or injury 
incurred or aggravated during service.


CONCLUSION OF LAW

A low back disability is not etiologically related to events 
in service.  38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of a 
low back disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issues will then be analyzed 
and a decision rendered.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The veteran submitted his claim of entitlement to service 
connection of a low back condition in February 2004.  The RO 
sent a letter to the veteran in March 2004 that satisfied the 
VCAA notice requirements with regard to service connection 
claims.   That letter told him the evidence must show that he 
had an illness or injury during service, that he suffers from 
a current disability and that there is medical evidence 
showing a relationship between the veteran's current 
condition and events in service.  The March 2004 letter told 
him to identify where he had received medical treatment - the 
information needed to determine the current extent of his 
disability. The letter told him what efforts VA would make on 
his behalf to develop the claim and informed him what further 
information and evidence was needed from him.  The letter 
also told him to submit copies of all relevant evidence in 
his possession. Therefore, the March 2004 letter fully 
provided notice of elements (1), (2), (3), and (4), see 
above.  See Pelegrini, supra.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Here, that 
was done with regard to the claim for service connection.  

To the extent the 2004 letter was deficient in any respect, 
another letter was sent to the veteran in April 2006, which 
again provided notice of elements (1), (2), (3), and (4), see 
above.  See Pelegrini, supra.  That letter was followed by 
readjudication of the claim in a supplemental statement of 
the case.


Additionally, the Board has considered the Court's decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Dingess decision also held, in part, that adequate VCAA 
notice applies to all five elements of a "service connection" 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  As discussed more fully 
above, a March 2004 letter provided VCAA notice as to 
existence of disability and a connection between the 
veteran's service and the disability.  Notice regarding 
degree of disability and effective date of the disability was 
provided in the April 2006 letter.  Regardless, as the claim 
is being denied, no disability rating or effective date will 
be assigned.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been met.  
Here, because each of the elements of proper VCAA notice have 
been met, any error in not providing a single notice to the 
claimant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2006); Mayfield, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible and the remand instructions regarding obtaining 
additional records have been complied with to the extent 
practicable based upon the information supplied by the 
veteran.  The Board acknowledges that the Air Force Hospital 
records identified by the veteran as potentially having 
information have been requested from the service department.  
Those records are unavailable.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As will be explained in detail below, the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The U.S. Court of Appeals for Veterans Claims has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim.  

Pertinent laws and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110; 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection of a 
low back disability.  The veteran asserts that his low back 
problems stem from an in-service jeep accident in July 1949.  
During his March 2006 hearing, he indicated that he was 
hospitalized and treated for low back problems at the Francis 
E. Warren Air Force Base Hospital in Cheyenne, Wyoming, for 
three to four days following the motor vehicle accident.  

For the reasons set out immediately below, the Board has 
determined that the criteria for entitlement to service 
connection have not been met.  

In the interest of clarity a Hickson analysis will be 
employed.  

Regarding current disability, the veteran's private treatment 
records include a February 1996 diagnosis of degenerative 
disc disease of the veteran's lumbar spine.  Hickson element 
(1) is therefore met.   

Turning to element (2), in-service incurrence of disease or 
injury, the Board will address illness and injury in turn.  

The veteran's service medical records have been obtained.  
They are pertinently negative for a diagnosis of degenerative 
disc disease during service or at the time of the veteran's 
separation from service.  

Turning to in-service incurrence of injury, as discussed 
above, the veteran contends that he suffered an injury to his 
low back during a July 1949 jeep accident at F.E. Warren Air 
Force Base.  VA has attempted to verify these reports by 
attempting to obtain the inpatient records from the hospital 
at F.E. Warren Air Force Base, the veteran's service 
personnel records and the veteran's service medical records.   

Regarding the inpatient records from the F.E. Warren Air 
Force Base, the response to that request indicated that these 
records are unavailable.   

Concerning the veteran's service personnel records, the 
records were obtained in an effort to verify the report of 
the accident.  The veteran's service personnel records 
reflect only his assignment to F.E. Warren Air Force Base at 
the time of the accident but do not give any indication that 
the veteran suffered any kind of injury during his service 
there.    

However, as noted above, the veteran's complete service 
medical records are of record.  Those are pertinently 
negative for the treatment of any in-service injury to the 
veteran's lumbar spine.  More specifically, they include 
several treatment records from F.E. Warren Air Force Base 
Hospital, none of which relate to the lumbar spine.  
Additionally, the records include the comprehensive record of 
the veteran's appearance before the Physical Evaluation 
Board.  At that time the only disability noted was the 
service-connected rheumatic vasculitis.  

Although the Board is cognizant of the veteran's contention 
that he incurred a back disability during service, his 
statement is outweighed by the contemporaneous, and 
pertinently negative, medical records.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  
Accordingly, Hickson element (2) in-service incurrence of 
disease or injury is not met and the claim fails on that 
basis.  

The veteran's testimony as to continuity of post-service 
symptoms is unclear.  He suggests he has had back pain ever 
since the alleged in-service injury, but he also testified 
that he had no further problems until the 1970s.  Regardless, 
he is competent to describe any experiences or subjective 
symptoms.  Service connection may indeed be granted when a 
chronic disease or disability is not present in service, but 
there is evidence of continuity of symptomatology after 
service.  See  38 C.F.R. §3.303(b) (2006).  In accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006), the Board concludes that 
the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible and 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his injuries in service to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegation that he has had continuous pain since service, no 
medical professional has ever linked that pain to the in-
service injury or to the current disability.

Although the criteria for entitlement to service connection 
have not been met and the claim cannot be granted, the Board 
will briefly discuss the remaining Hickson element, medical 
nexus.  

A careful review of the evidence of record indicates that 
there is not competent medical evidence purporting to show a 
link between the veteran's current back disability and the 
events in service.  To the extent that the veteran himself 
contends that such a nexus exists, the veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
[stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence].  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, Hickson 
element (3) is also not met and the claim fails on that basis 
as well.  

For the reasons set out above, the Board finds that the 
evidence of record is against a finding of service connection 
of the veteran's low back disability.  The benefit sought on 
appeal is therefore denied.  
 

ORDER

Entitlement to service connection of a low back condition is 
denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


